DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one software module" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected for inheriting the same deficiencies as claim 1.
Claim 10 recites the limitation "the ECG signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ECG signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10-12, 14, 16-17, 26-28 of U.S. Patent No. 10,269,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct from each other.
Claim 1 of the current application is not patently distinct from claims 1, 8 and 11 of the ‘452 patent.  Both cover the time period and delay of a update if it affects a critical function of the device. 
Similarly see the chart below regarding the other corresponding claims considered not to be patently distinct from each other.
Current Application
10,269,452 Patent
Claim 2
Claim 12
Claim 3
Claim 7
Claim 4
Claim 10
Claim 5
Claim 17
Claim 6
Claim 4
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 16
Claim 10
Claim 26
Claim 11
Claim 26
Claim 12
Claim 27
Claim 13
Claim 12
Claim 14
Claim 14
Claim 15
Claim 14
Claim 16
Claim 17
Claim 17
Claim 8
Claim 18
Claim 28
Claim 19
Claim 28
Claim 20
Claim 1


Claims 1-5 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-15 of U.S. Patent No. 10,923,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct from each other.
Claim 1 of the current application is not patently distinct from claim 1of the ‘452 patent.  Both cover the time period and delay of an update if it affects a critical function of the device. 
Similarly see the chart below regarding the other corresponding claims considered not to be patently distinct from each other.
Current Application
10,269,452 Patent
Claim 2
Claim 9
Claim 3
Claim 1
Claim 4
Claim 7
Claim 5
Claim 4
Claim 6
Claim 2
Claim 7
Claim 3
Claim 8
Claim 4
Claim 9
Claim 23
Claim 10
Claims 5, 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 9
Claim 14
Claim 10
Claim 15
Claim 11
Claim 18
Claim 10
Claim 19
Claim 15
Claim 20
Claims 9-10


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792